Citation Nr: 0732563	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  02-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for non-insulin 
dependent diabetes mellitus (NIDDM) with retinopathy and 
neuropathy.

2.  Entitlement to service connection for a stomach 
disability, to include gastritis and a history of peptic 
ulcer disease. 

3.  Entitlement to service connection for lumbar 
paravertebral myositis, lumbar polyradiculopathy, 
fibromyositis, degenerative joint disease of the lumbar 
spine, spondylosis, spondylolisthesis of L5-S1, and spinal 
canal stenosis of L4-L5 (also claimed as arthritis).

4.  Entitlement to service connection for cervical myositis, 
cervical polyradiculopathy, fibromyositis, bilateral C7 
radiculopathy and mixed sensory motor polyneuropathy, 
degenerative joint disease of the intervertebral disc at C6-
C7, and calcification of the ligamentum nuchae.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision that, in part, 
denied service connection for disabilities of the cervical 
and lumbar segments of the spine (detailed above); and from a 
January 2003 rating decision that, in part, denied service 
connection for a stomach disability, to include gastritis and 
a history of peptic ulcer disease, and for diabetes mellitus.  
The veteran timely appealed.

In December 2002, the veteran testified during a hearing 
before RO personnel.
 
In October 2005, the veteran withdrew his prior request for a 
Board hearing, in writing.

The record reflects that the veteran submitted additional 
evidence directly to the Board in August 2007.  The 
additional evidence consists of contentions by the veteran 
for presumptive service connection for three chronic 
disabilities.  The provisions of 38 C.F.R. § 20.1304 pertain 
to evidence submitted directly to the Board after 
certification of the appeal.  Effective October 4, 2004, that 
regulation was revised to require a claimant to waive his 
procedural right of initial consideration by the agency of 
original jurisdiction of any pertinent evidence submitted to 
the Board.  See 69 Fed. Reg. 53807 (September 3, 2004) 
(codified, as amended, at 38 C.F.R. § 20.1304(c)).

The Board finds the additional evidence to be cumulative 
and/or duplicative of the veteran's contentions already of 
record, and thus has no bearing on the disposition of this 
appeal.  Hence, the additional evidence is referred for the 
RO's initial consideration.  38 C.F.R. § 20.1304(c).

The issues of service connection for a stomach disability, to 
include gastritis and a history of peptic ulcer disease; and 
for disabilities of the cervical and lumbar segments of the 
spine are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus with retinopathy and 
neuropathy is not related to a disease or injury during 
active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
with retinopathy and neuropathy are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2002, March 2004, and March 2006 letters, the RO 
notified the veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating actions on 
appeal.  Notwithstanding the March 2006 letter, the timing 
deficiency was remedied by the fact that the veteran's claim 
was re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield, 444 F.3d at 1334; 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Prior 
to the RO's certifying the appeal to the Board, the veteran 
submitted no additional evidence following issuance of the 
March 2006 letter; hence, no re-adjudication followed, and no 
supplemental statement of the case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  
 
The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records.  
While the current record does not include VA treatment 
records from 1960 to 1980 that the veteran has identified, 
given the nature of the issue under consideration, the 
evidence already of record, and the basis for the denial, as 
indicated below, the Board finds that such records are not 
dispositive of the appeal; hence, their omission does not 
prejudice the veteran.  The veteran has also been given 
opportunities to submit and/or identify evidence to support 
his claim.   

The veteran has not been afforded an examination for his 
claimed diabetes mellitus.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed diabetes mellitus may be related to 
service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed for certain chronic 
diseases, such as diabetes mellitus, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 
(2007).

The Board notes that service medical records contain neither 
manifestations nor complaints, nor findings of either 
elevated blood sugar or diabetes mellitus.  Diabetes mellitus 
was not found in service.

The report of a November 1994 VA examination includes a 
notation of history of NIDDM since ten years ago.  Records of 
Victor M. Mojica, M.D., FAAN, dated in October 1994, include 
a notation of diabetic neuropathy.  There have been no 
reports of symptomatology between the time of service, and 
these initial findings.  

Moreover, the veteran has not reported treatment for diabetes 
mellitus during the years 1960 to 1980, for which records are 
not available.

Although a VA physician had diagnosed diabetes mellitus type 
II with peripheral neuropathy, by history, in October 2002, 
there is no evidence of diabetes mellitus either manifested 
in service or within the first post-service year, to warrant 
service connection on the basis of presumptions referable to 
chronic diseases.

Records show that the veteran's diabetes mellitus was well 
controlled in January 2004.

While the veteran contends that chronic diseases take a long 
time to develop and that the disability had its onset in 
service, there is no competent evidence linking diabetes 
mellitus with injury or disease in service, and no competent 
evidence establishing the onset of the disability in service.

Because the competent evidence does not link a currently 
shown disability to service and there is no evidence of 
diabetes mellitus in service or within the first post-service 
year, the weight of the evidence is against the claim.  As 
the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for diabetes mellitus 
with retinopathy and neuropathy.


ORDER

Service connection for NIDDM with retinopathy and neuropathy 
is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Stomach Disability

The veteran contends that service connection for a stomach 
disability is warranted on the basis that he was treated for 
gastritis during service, and that he continues to have 
stomach problems.

The veteran has reported treatment for stomach problems at a 
VA clinic from 1960 to 1980.  However, attempts to locate 
those records have been unsuccessful.

Available medical records include assessments of gastritis/H. 
pylori in January 2004; and documentation of peptic ulcer 
disease in January 2003.  Service medical records show 
suspected gastroenteritis in July 1953, and a notation of 
frequent intestinal troubles following heavy meals at the 
time of the veteran's separation examination in June 1954.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has a 
current stomach disability that either had its onset during 
service or is related to his active service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

Disabilities of the Cervical and Lumbar Spine

It appears that the veteran may not have received timely 
notification of the examination scheduled for January 3, 
2007, for which he failed to appear.  Since then, he has 
expressed a willingness to report for examination, and 
requested that the examination be scheduled after 10:30 a.m., 
because of the distance he must travel from his home in 
Ponce, Puerto Rico.

X-rays taken in October 1968 first reveal that the L5-S1 
space was partially reduced, consistent with first degree 
spondylolisthesis.  Subsequent records revealed significant 
spondylolisthesis at L4-L5 in January 1991.

The veteran has also reported treatment for back problems at 
a VA clinic from 1960 to 1980.  As noted above, attempts to 
locate those records have been unsuccessful.

The Board notes that service medical records contain neither 
manifestations nor complaints, nor findings of either disease 
or injury of the cervical or lumbar segments of the spine.  
In December 2002, the veteran testified that a reference in 
his service medical records to "precordial pain with 
radiation and numbness" was due to his back disease.  
Specifically, those records, dated in April 1954, reflect 
"precordial pain with radiation, numbness down left arm, 
intermittent two weeks, aggravated when he rests after 
working."  Physical examination at that time was essentially 
negative.

The Board notes that the veteran had tripped over a rock and 
fell while walking in 1989.  He subsequently received 
treatment by a neurology specialist for cervical spondylosis 
with radiculopathy, lumbar spondylosis with radiculopathy, 
diabetic neuropathy, and for spondylolisthesis of L4-L5 with 
radiculopathy.  These medical conditions were further 
aggravated by a motor vehicle accident in July 2000.  More 
recent medical records include an assessment of chronic back 
pain with left leg radiculopathy.  X-rays taken in January 
2007 also reveal degenerative changes, paravertebral muscle 
spasm, and sclerosis of the cervical spine.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current disabilities of the cervical and lumbar segments of 
the spine that either had their onset during service or are 
related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
stomach problems since January 2005, and 
for disabilities of the cervical and 
lumbar segments of the spine since 
January 2007.  After securing the 
necessary release(s), obtain these 
records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of stomach problems; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service episodes of suspected 
gastroenteritis and intestinal troubles 
in 1953 and 1954. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of back pain and neck pain; 
and to determine whether it is at least 
as likely as not (50 percent probability 
or more) that any such disability either 
had its onset in service, or is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
precordial pain and numbness noted in 
April 1954, and any other in-service 
incidents reported by the veteran.  The 
examiner should provide a rationale for 
the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claims.

5.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for a stomach 
disability, to include gastritis and a 
history of peptic ulcer disease; and for 
disabilities of the cervical and lumbar 
segments of the spine.  If the benefits 
sought remain denied, the RO or AMC must 
furnish a SSOC, before returning the case 
to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


